TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 20, 2013



                                      NO. 03-12-00480-CR


                               William Thomas Watts, Appellant

                                                 v.

                                  The State of Texas, Appellee




           APPEAL FROM 119TH DISTRICT COURT OF CONCHO COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                  MODIFIED AND, AS MODIFIED, AFFIRMED --
                      OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the district court’s

judgment, but that such error does not require the judgment be reversed: IT IS THEREFORE

considered, adjudged and ordered that the judgment of the district court is modified to reflect that

Watts pleaded “not guilty” to the charged offense. As so modified, the judgment of the district

court is affirmed. It FURTHER appearing to the Court that the appellant is indigent and unable

to pay costs, that no adjudication as to costs is made; and that this decision be certified below for

observance.